EXHIBIT 10(V)

ADVO, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

Effective as of January 26, 2006, ADVO, Inc. (the “Company”) and Jeffrey E.
Epstein (“Epstein”) agree to amend Epstein’s Severance Agreement with the
Company dated effective June 6, 2005 (the “Severance Agreement”) by adding
subsection (e) to Section 3 of the Severance Agreement to effect changes
required in connection with the adoption of Section 409A of the Internal Revenue
Code:

 

3(e) Notwithstanding anything to the contrary contained in this Agreement, if
any payments to be made pursuant to this Agreement are subject to Section 409A
of the Internal Revenue Code, such payments shall be made in accordance with the
provisions of such Section 409A, including without limitation that the first
payment of severance shall be made on a date that is six months after the date
of termination and such payment shall include all amounts of severance earned
but not paid from the date of termination through the date of such first
payment.

Except as set forth above, the Severance Agreement remains in full force and
effect.

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of
January 26, 2006.

 

ADVO, INC. By:   /s/ Donald S. Schneider Name:   Donald S. Schneider Title:  
Executive Vice President   /s/ Jeffrey E. Epstein Jeffrey E. Epstein